DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—4, 6, and 9—11 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term (such as “unit”) used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step” or “unit”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed storage medium is not clearly defined in the specification; such that it may include non-statutory subject matters (such as signals and/or carrier-waves). Defining the storage medium as "non-transitory" is advised.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1—3, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Unagami” et al. [US 20140250183 A1] in view of “Carrott” [US 9558493 B2].

REGARDING CLAIM 1. Unagami disclose A communication device comprising: 
an input unit [e.g., Communication unit 101, Communication unit 201/Data input unit 205 (Unagami, FIGS.2, 4)] to receive an operation for requesting transition to a setting mode [Unagami disclose Home appliance 30 searching connection request from Management apparatus 10 through mobile terminal(s) 21, 21: see FIGS.1, 6, 7, …]; 
a mode setting unit [e.g., Control unit 102, control unit 205 (Unagami, FIGS.2, 4)] to set a communication mode to the setting mode when the input unit receives the operation for requesting transition to the setting mode [Unagami disclose Device ID reading request … (FIGS.6, 9, 10, …)]; and a character string generation unit [e.g., RFID tag 40, RFID communication unit 202/301 (Unagami, FIGS.1, 4, 5)]  to generate [“a random character string”] when receiving a connection start request from a terminal in the setting mode [Unagami further disclose receiving Device ID, home appliance history, … (FIGS.6, 9, 10, …)]; and an image generation unit [e.g., Visualization data generation unit 104, Display 204 (Unagami, FIGS.2, 4)];
 
Unagami does not expressly disclose; but, Carrott, analogues art, disclose generating a random character string and convert the random character string into image data representing Carrott disclose a random string (e.g. FIG.8) and creating image (e.g., one-time-use code: “OTUC”) and also applying obfuscating methods]; an encryption processing unit to encrypt transmission data to be transmitted to the terminal using the random character string as an encryption key, and decrypt reception data received from the terminal using the random character string [Carrott disclose (for e.g., steps 308—322) providing/inputting code, encrypting and sending encrypted input, and regenerating and decrypting code, etc.];
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Unagami by incorporating the random character string teaching of Carrott for the benefit of secure authorizations using independent communications and different one-time-use encryption keys for each party to a transaction.

Unagami in view of Carrott further disclose,
and a communication processing unit [e.g., Home appliance information sharing system 1 (Unagami, FIG.1)] to transmit the image data and the encrypted transmission data to the terminal [Carrott disclose (for e.g., steps 308—322) providing/inputting code, encrypting and sending encrypted input, and regenerating and decrypting code, etc.], and receive the reception data from the terminal [Unagami further disclose receiving Device ID, home appliance history, … (FIGS.6, 9, 10, …)]. 

REGARDING CLAIMS 6 and 9. Unagami disclose A terminal and A storage medium storing a program comprising: 
a communication processing unit [e.g., Home appliance information sharing system 1 (Unagami, FIG.1)] to [a first step] transmit a search request for searching for a connectable master device when receiving input of a connection request for requesting a wireless connection [Unagami disclose Home appliance 30 searching connection request from Management apparatus 10 through mobile terminal(s) 21, 21: see FIGS.1, 6, 7, …], 
[second step] transmit a connection request for requesting connection to a response device that is the master device that has responded to the search request [Unagami disclose Device ID reading request … (FIGS.6, 9, 10, …)], and [third step] transmit connection start request for requesting initiation of connection for configuring setting to the response device when acquiring a response to the connection request [Unagami disclose receiving Device ID, home appliance history, … (FIGS.6, 9, 10, …)]; 
[fourth step] a display unit [e.g., Visualization data generation unit 104, Display 204 (Unagami, FIGS.2, 4)] to display image data received from the response device [Unagami disclose Share/Register code, Generate visualization data, , … (FIGS.6, 9, 10, …)]; and 

fifth step] hold a character string inputted from a user through display of the image data, decrypt data received from the response device using the character string, and encrypt data to be transmitted to the response device using the character string [Carrott disclose (for e.g., steps 308—322) providing/inputting code, encrypting and sending encrypted input, and regenerating and decrypting code, etc.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Unagami by incorporating the random character string teaching of Carrott for the benefit of secure authorizations using independent communications and different one-time-use encryption keys for each party to a transaction.

Unagami in view of Carrott further disclose claim 2. The communication device according to claim 1, wherein the transmission data include a common key, the encryption processing unit generates the common key, encrypts the common key using the random character string [Carrott disclose  providing one-time-use as a common encryption key ], decrypts, using the common key, data received from the terminal after the encrypted common key is transmitted to the terminal, and encrypts, using the common key, data to be transmitted to the terminal after the encrypted common key is transmitted to the terminal, and the reception data includes data encrypted in the terminal using the common key [Carrott disclose (for e.g., steps 308—322) providing/inputting code, encrypting and sending encrypted input, and regenerating and decrypting code, etc.]. 
Claim 5. (Canceled).
Claims 7-8. (Canceled).

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Unagami” et al. [US 20140250183 A1] in view of “Carrott” [US 9558493 B2], and further in view of “Goto” [US 8638689 B2].
Unagami in view of Carrott further disclose claim 3. The communication device according to claim 1, wherein the mode setting unit ends the setting mode when receiving a request to end the setting mode from the terminal, and in the setting mode, the communication device operates as a master device in wireless communication [Unagami disclose Home appliance 30 searching connection request from Management apparatus 10 through mobile terminal(s) 21, 21: see FIGS.1, 6, 7, …; and also Unagami further disclose Share/Register code, Generate visualization data, , … (FIGS.6, 9, 10, …)], 

Unagami and Carrott may not expressly disclose; but, Goto, analogues art, disclose and limits the number of terminals connectable to the communication device to one in the setting mode [see Has # of slaves upper limit reached? step S1004, FIG.10]. 
communication parameter configuration and increase efficiency of device operation.
Claim 10 is rejected for the same rationale applied in rejecting claim 3. 

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Additionally, the USC 101 rejection and Claim Interpretation issues should be addressed and/or corrected too).
The following is a statement of reasons for the indication of allowable subject matter: Unagami in view of Carrott fail to further disclose,
(The communication device according to claim 3), wherein when a request to end the setting mode has not been received from the terminal but a determined period of time has elapsed since the transition to the setting mode is made, the mode setting unit ends the setting mode; and 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMARE F TABOR/Primary Examiner, Art Unit 2434